Judgment and sentence was pronounced against the plaintiffs in error on the 31st day of December, 1909, imposing upon Joe Bruhweiler a fine of four hundred dollars and confinement in the county jail for thirty days, on a charge of selling intoxicating liquors; and imposing upon Leon Grandjean a fine of fifty dollars and confinement in the county jail for thirty days, on a charge of selling intoxicating liquors. Sixty days was given plaintiffs in error to file petition in error and case-made, from the date the judgment was pronounced. The appeal was not filed in the office of the clerk of this court until the 31st day of March, 1910, long after the time allowed by the statute and the order of the court had expired. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not filed within the time provided by law. The motion is sustained, and the appeal accordingly dismissed.